Citation Nr: 0807407	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-31 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected cervical spine disability.

5.  Entitlement to service connection for a right elbow 
disorder.

6.  Entitlement to service connection for a testicular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
2001.

The instant appeal arose from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied the claims on appeal.  

The issues of entitlement to service connection for bilateral 
pes planus, a right elbow disorder, and a disorder of the 
testicles are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral ankle degenerative arthritis 
which is a result of activity during service.

2.  The veteran's headaches are related to his service-
connected cervical spine disability (degenerative disc 
disease status post cervical diskectomy).  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of both ankles is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.  Service connection for headaches is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  With respect 
to the bilateral ankle and headache claims, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Ankle Degenerative Arthritis

The veteran testified at the August 2007 hearing before the 
undersigned Acting Veterans Law Judge that he made 
approximately 300 parachute jumps during his 28 years of 
active military service and that he occasionally injured his 
feet and ankles on landing.  He asserts that his current foot 
and ankle problems began in service.  Having carefully 
reviewed the evidence of record in light of the veteran's 
contentions and the applicable law, the undersigned finds 
that service connection is warranted for left and right ankle 
degenerative arthritis.  

The veteran's service records reflect that he was a member of 
the elite Special Forces and Ranger units in the United 
States Army.  He also was awarded several badges for 
parachuting, including the master parachutist badge.  His 
service medical records reveal complaints of left and right 
ankle pain several times in service after jumps, including 
July 1976, July 1977, and July 1992.  A December 2000 
memorandum by an orthopedic surgeon who summarized the 
veteran's orthopedic injuries noted that he had a "chronic 
history of bilateral ankle pain having sustained multiple 
inversion injuries after Airborne insertions."  The surgeon 
noted that April 1995 radiographs revealed "evidence of mild 
arthritic change localized to the right ankle joint."  Post-
service records reveal that the veteran has consistently 
complained of bilateral ankle pain since service.  See VA 
examination report dated in May 2003.  

The "negative" evidence includes May 2003 VA X-rays of the 
ankles which were read as normal, and the statement of a May 
2004 VA examiner who noted the history of ankle injuries in 
service but stated "I do not understand where or exacting 
[sic] what is causing his ankle pain".  The "positive" 
evidence, in addition to the December 2000 orthopedic 
surgeon's report, noted above, includes a September 2007 
written opinion from J. N. Daniel, D.O., who had been 
treating the veteran for bilateral lower extremity orthopedic 
complaints since 1999.  Dr. Daniel stated that the veteran's 
"clinical examination and radiographs are consistent with 
bilateral ankle degenerative arthritis."  Dr. Daniel also 
opined that, "It is my professional opinion, within a 
reasonable degree of medical certainty that the patient's 
current bilateral ankle arthritis is directly related to his 
active duty service and level of activity therein."

The Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the veteran 
currently has left and right ankle degenerative arthritis 
that is related to service.  On the one hand, there is the 
negative opinion of the 2004 VA examiner, who opined that he 
did not understand the etiology of the veteran's ankle pain.  
On the other hand, there are the positive opinions of the 
military orthopedic surgeon in 2000 and the veteran's 
treating physician in 2007 which diagnose arthritis of the 
ankles and connect his current bilateral ankle disability to 
service.  The evidence in support of the claim also includes 
the veteran's competent lay statements and testimony that he 
has had pain in the ankles ever since service.  Thus, as the 
law requires, the Board grants the benefit of the doubt in 
favor of the appellant in this case and finds as fact that 
the veteran has bilateral ankle degenerative arthritis which 
is related to service.  38 C.F.R. § 3.102.

Headaches

The veteran asserts that he is entitled to service connection 
for headaches since they are a result of his service-
connected cervical spine disorder.  The veteran is service-
connected for degenerative joint disease and degenerative 
disc disease of the cervical spine, post cervical discectomy.

The medical evidence confirms that the veteran has headaches.  
With regard to the etiology of his headache disorder, a March 
2004 medical opinion from J. L. Duckworth, a military medical 
provider who has been treating the veteran neurologically 
since 2003 stated that the veteran has chronic headache 
secondary to cervical spine degenerative changes.  A March 
2004 opinion from a military physician's assistant, I. 
Carbonell, stated that the veteran has tension headaches 
secondary to cervical spinal surgeries.  The May 2004 VA 
physician stated that the veteran's occipital headaches may 
be coming from his cervical spine.  In addition, a November 
2006 statement from A. L. Jarvis, M.D., of the Department of 
Neurology at the VA Medical Center in Washington, D.C., noted 
that the veteran was being treated for "chronic tension 
headaches resulting from multiple cervical surgeries for 
laminectomy/fusion."

The Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the veteran's 
current headache disorder is related to his service-connected 
cervical spine disorder.  Thus, as the law requires, the 
Board resolves the doubt in favor of the appellant in this 
case and finds as fact that the veteran's headaches are 
related to his service-connected cervical spine disability.  
38 C.F.R. § 3.102.


ORDER

Service connection for right ankle degenerative arthritis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for left ankle degenerative arthritis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for headaches is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

With respect to the claim for service connection for pes 
planus, that issue must be remanded for further development 
and for due process reasons.  A review of the record reveals 
that the veteran has not received proper notice as to that 
issue.  38 U.S.C.A. § 5103(a) (West 2002).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Also, there are outstanding treatment records which are 
pertinent to the pes planus claim.  In August 2007, the 
veteran completed a VA Form 21-4142 which noted that he had 
been treated for pes planus at the Bethesda Naval Medical 
Center from 2004 to the present.  Attempts must be made to 
associate those records with the claims folders.  Finally, 
the evidence shows that the veteran's feet sustained 
significant trauma in service due to the physical 
requirements of his military duties, including parachuting.  
In addition, the service medical records note a diagnosis of 
pes planus.  Therefore, a VA examination with medical opinion 
should be developed which specifically addresses whether the 
veteran's bilateral pes planus began in service, including 
whether it is the result of hundreds of parachute landings.

With regard to the claims for entitlement to service 
connection for a right elbow disorder and a testicular 
disorder, a statement of the case (SOC) must be issued.  

The RO denied 20 claims in the June 2001 rating decision on 
appeal.  On December 31, 2001, the RO received correspondence 
from the veteran.  He entitled the correspondence "Notice of 
Disagreement" and wrote:  "The items that are in 
disagreement are numbered 1 through 20 in my VA letter dated 
27 July 2001."  A list of 20 disabilities was provided in 
the July 2001 rating decision sent under cover letter dated 
July 27, 2001.  The disabilities listed were: a grant of 
service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine with a 10 
percent disability evaluation assigned; grant of service 
connection for degenerative joint disease and degenerative 
disc disease of the cervical spine with a 10 percent 
disability evaluation assigned; grant of service connection 
for traumatic arthritis of the right knee with a 10 percent 
disability evaluation assigned; grant of service connection 
for traumatic arthritis of the left knee with a 10 percent 
disability evaluation assigned; grant of service connection 
for right carpal tunnel syndrome with a 10 percent disability 
evaluation assigned; grant of service connection for left 
carpal tunnel syndrome with a 10 percent disability 
evaluation assigned; grant of service connection for 
bilateral hearing loss with a noncompensable evaluation 
assigned; grant of service connection for a right 
anterosuperior iliac spine scar with a noncompensable 
evaluation assigned; grant of service connection for a left 
shoulder disorder with a noncompensable disability assigned; 
and denial of claims for service connection for right 
shoulder, right elbow, left elbow, left ankle and right ankle 
disorders, bilateral pes planus, sinusitis, a skin disorder, 
tension headaches, a testicular disorder, and rectal 
bleeding.  

The Board construes the December 31, 2001 document as a 
timely notice of disagreement with all the issues listed in 
the July 2001 rating decision.  Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).  However, as a result of subsequent 
actions by the RO and the veteran, most of the issues listed 
in the June 2001 rating decision are no longer on appeal.  
Only the right elbow and testicular disorder issues remain on 
appeal.

Given the convoluted procedural posture of this case and the 
large number of claims which were initially appealed, the 
Board will address the present status of the claims.  The RO 
addressed 7 of the 20 issues in an October 2003 statement of 
the case (SOC), namely, the rectal bleeding disorder, and the 
evaluations for the right knee, left knee, right carpal 
tunnel syndrome, left carpal tunnel syndrome, bilateral 
hearing loss, and the right anterosuperior iliac spine scar.

The veteran did not perfect appeals as to the claims for 
service connection for a rectal bleeding disorder or for 
higher evaluations for the service-connected right and left 
knee disorders and the right iliac scar as he did not file a 
substantive appeal with respect to those issues.  Thus, these 
issues are not before the Board.

Service connection for a right shoulder disorder, a full 
grant of the benefit sought with respect to that issue, was 
awarded in an unappealed October 2003 rating decision.  
Likewise service connection for sinusitis was awarded in an 
unappealed July 2004 rating decision.  Thus, those issues 
also are not before the Board.

A number of issues have been withdrawn by the veteran and are 
no longer on appeal.  The Board construes the veteran's 
written statement, received on September 24, 2004, as a 
withdrawal as to the issues of the evaluations for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine; degenerative joint disease and degenerative 
disc disease of the cervical spine; the left shoulder 
disorder; the left and right carpal tunnel disorders; 
bilateral hearing loss, and the left elbow disorder (service 
connection for the left elbow had been granted in an October 
2003 rating decision).  The veteran also withdrew a claim for 
a higher evaluation for service connection for a cervical 
surgical scar at that time.  

With regard to the claim for service connection for a skin 
disorder, service connection was granted in an October 2003 
rating decision and the veteran filed a notice of 
disagreement with the initial rating in November 2003.  
However, after an SOC was issued in April 2006 with respect 
to that issue, the veteran withdrew that claim by means of a 
written statement received on May 5, 2006.  The Board notes 
that the veteran also withdrew a claim for an earlier 
effective date for entitlement to total disability based on 
individual unemployability in a written statement received on 
January 23, 2007.

Accordingly, only two issues remain where the veteran has 
filed a notice of disagreement but has not been provided with 
a statement of the case (SOC):  entitlement to service 
connection for a right elbow disorder and entitlement to 
service connection for a testicular disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the claimant of any information 
and evidence not of record (1) that is 
necessary to substantiate his claim of 
entitlement to service connection for 
bilateral pes planus; (2) that VA will 
seek to provide; (3) that the claimant is 
expected to provide; and (4) ask the 
claimant to provide any evidence in his 
possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

2.  Obtain pes planus treatment records 
developed since 2004 from the Bethesda 
Naval Medical Center.

3.  Schedule the veteran to undergo a 
comprehensive VA examination to determine 
the nature, severity, and etiology of his 
bilateral pes planus.  The examiner must 
have an opportunity to review the 
veteran's claims file, specifically, the 
veteran's service medical records.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater); that any bilateral pes planus is 
related to service, including hundreds of 
parachute jumps in service.  A complete 
rationale for any opinion expressed should 
be included in the evaluation report, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion 
is based.  

4.  Thereafter, readjudicate the pes 
planus claim on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim since 
the issuance of the last SSOC.  The 
veteran and his representative should be 
given the opportunity to respond to the 
SSOC.

4.  Issue an SOC with respect to the 
issues of entitlement to service 
connection for a right elbow disorder and 
a testicular disorder.  The veteran should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of that issue.  
The claims file should be returned to the 
Board for further appellate consideration 
as to this issue only if the veteran files 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


